Citation Nr: 1726256	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was remanded by the Board in April 2015 for further development of the evidence.  That has been accomplished, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Service connection is currently in effect for ischemic heart disease (IHD), rated at 60 percent disabling; unspecified depressive disorder with anxious distress, rated at 30 percent disabling; varicose veins of the left lower extremity, rated at 10 percent disabling; and varicose veins of the right lower extremity, rated at 10 percent disabling. His total combined rating is 80 percent.

2.  The Veteran reported that he worked as an electrical technician from 1996 to 2002 and as a carnival employee prior to that time, and has a GED and technical training.

3.  The Veteran has met the criteria for the assignment of a TDIU on a schedular basis.

4.  In light of the Veteran's occupational and educational history and resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities, standing alone, effectively preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The requirements for TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim for TDIU.

Legal Criteria & Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As of October 2015, the Veteran is service-connected for IHD, rated at 60 percent disabling; unspecified depressive disorder with anxious distress, rated at 30 percent disabling; varicose veins of the left lower extremity, rated at 10 percent disabling; and varicose veins of the right lower extremity, rated at 10 percent disabling.  The Veteran's multiple service-connected disabilities have a combined evaluation of 80 percent.  Therefore, the Veteran's service-connected disabilities meet the criteria for the assignment of a TDIU on a schedular basis.  38 C.F.R. § 4.16.

The Veteran contends that his service-connected IHD, unspecified depressive disorder with anxious distress, and bilateral varicose veins prevent him from obtaining and maintaining substantially gainful employment.  See May 2017 Appellate Brief; July 2013 VA Form 1-8940;  March 2013 VA Form 1-8940; and September 2012 VA Form 21-8940.

In March 2013, the Veteran underwent a general VA medical examination.  See March 2013 Compensation and Pension General Examination note.  According to the examiner, the Veteran stated that he had been unemployed since 2002 due to his back condition and receives SSA disability benefits due to his back.  Id.  The examiner reported the Veteran as stating that he had pain in both legs with worse pain in the left leg.  Id.  He also reported the Veteran as stating that he is unable to stand any longer than 5 minutes due to pain and cramping, but is able to walk approximately 20 yards without developing pain.  Id.  In addition, the Veteran stated that he notices intermittent swelling in the lower legs and discoloration as well as symptoms of aching and fatigue in legs after prolonged standing and walking.  Id.  The examiner concluded that there would be a mild impact on sedentary employment related to the Veteran's bilateral varicose veins due to pain and a severe to profound impact on physical employment due to varicose veins due to pain with walking distances greater than 20 years and standing for greater than 5 minutes.  With regard to his heart condition, the examiner concluded that there would be no impact on sedentary employment, though there would be a mild to moderate impact on physical employment related to IHD due to complaints of shortness of breath.

In March 2013, the Veteran filed a VA Form 21-8940.  See March 2013 VA Form 21-8940.  According to the form, the Veteran worked full-time as an electrical technician until he became too disabled to work in August 2002.  The Veteran attributed his disability to varicose veins, heart disease, breathing problems, and PTSD. Id.   In addition, the Veteran reported that he had a GED and additional technical training.  See also July 2013 VA Form 21-8940.

A VA psychiatric examination was performed in April 2013.  See April 2013 Compensation and Pension Psychologist Examination note.  In his report, the examiner noted symptoms of depressed mood, anxiety, and chronic sleep impairment.  The examiner determined that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The Veteran presented to a VA psychiatric examination in June 2014.  See June 2014 Compensation and Pension Psychologist Examination note.  According to the examiner, the Veteran reported being much less physically active than he used to be due to a combination of medical problems.  Id.  In addition, the Veteran stated that he uses an electric scooter to buy groceries and attend family outings.  Id.  The Veteran reported that he socializes with family or friends about once per month, including going out to dinner.  The examiner noted symptoms of depressed mood, anxiety, and chronic sleep impairment.  Specifically, the Veteran complained of "night terrors" 2 to 3 times per month involving restlessness, kicking, and talking or hollering during sleep.  Id.  However, the examiner also noted that the Veteran appeared to no longer experience classic night terrors since he started Prazosin.  The examiner also found no evidence of a thought disorder.  In his report, the examiner determined that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner reasoned that although the Veteran reported being unable to stand or sit for long periods of time, tiredness, and difficulty sleeping, he denied significant memory problems and is able to perform tasks including driving himself to his appointment and doing the family grocery shopping.

A separate VA examination was also performed in June 2014.  See June 2014 Compensation and Pension Examination note (heart).  According to the examiner, the Veteran reported shortness of breath with activity.  The examiner noted diagnoses of old myocardial infarction and coronary artery disease (CAD).  The examiner further noted that the Veteran reported dyspnea and fatigue at greater than 3 to 5 METs, which is consistent with activities such as light yard work, mowing lawn, and brisk walking.  In her report, the examiner concluded that the Veteran's CAD with silent myocardial infarction would have a moderate effect on physical employment and no effect on sedentary employment due to shortness of breath with exercise.  Furthermore, the Veteran underwent a VA examination with regard to his varicose veins.  See June 2014 Compensation and Pension Examination note (artery and veins).  The Veteran complained of pain in both legs with worse pain in the left leg.  Id.  He also stated that he is unable to stand any longer than 5 minutes due to pain and cramping, but is able to walk approximately 20 yards without developing pain.  Id.  In addition, the Veteran stated that he notices intermittent swelling in the lower legs and discoloration as well as symptoms of aching and fatigue in legs after prolonged standing and walking.  Id. The examiner concluded that this Veteran's bilateral varicose veins would have a severe effect on physical employment and mild effect on sedentary employment due to pain and swelling with prolonged standing and walking.

In July 2014, the Veteran presented to a psychotherapy consultation.  See July 2014 VA psychotherapy note.  The physician reported that he experienced occasional nightmares that had become less frequent and disruptive.  The Veteran also stated that his sleep was interrupted and "unrefreshing."  Id.  In addition, the Veteran reported experienced depressed mood and fatigue and would not "leave the home for three weeks or do anything."  Id.  The Veteran also visited his primary care physician for a follow-up.  See July 2014 VA primary care note.  The Veteran was assessed with chronic pain, neck, pain, and leg pain.  The physician also noted difficulty walking due to chronic leg pain and cramps.

Most recently, in October 2015, the Veteran underwent a series of VA examinations to evaluate the severity of his service-connected disabilities.  According to the psychiatric examiner, the Veteran reported depressed mood and anxiety.  See October 2015 Compensation and Pension Examination note (mental disorders).  In addition, the Veteran stated that he experienced chronic sleep impairment, though he is able to "push [himself] to get going" in the morning.  Id.   The examiner reported that the Veteran was pleasant, attentive, and cooperative; his speech was goal-directed; and his thought processes were logical and rational.  The examiner also noted that the Veteran denied any suicidal or homicidal ideations.  Id.  The examiner observed no psychotic symptoms during the examination.  In his report, the examiner concluded that the Veteran's service-connected mental disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner specified that the Veteran may experience some degree of difficulty at times in a work setting related to his sleep problems.  In addition, the examiner stated that there may be some days in which his concentration, attention, and focus are limited to some degree due to feeling tired or fatigued.  

In a separate VA examination, the Veteran complained of pain in both legs with worse pain in his left leg.  See October 2015 Compensation and Pension Examination note (artery and veins).  The Veteran also stated that he is unable to stand any longer than 5 minutes due to pain and cramping and that sitting with legs elevated helps reduce pain.  Id.  In addition, the examiner reported the Veteran as stating that he notices intermittent swelling in the lower legs, discoloration, as well as symptoms of aching and fatigue in legs after prolonged standing and walking.  Id.  The Veteran noted that he uses a cane and a scooter on an occasional basis.  Id.  In his report, the examiner determined that the Veteran's bilateral varicose veins would have a moderate to severe impact on physical employment and mild effect on sedentary employment due to pain and swelling with prolonged standing and walking.  With regard to his heart condition, the examiner stated that the Veteran reported dyspnea and fatigue at greater than 3 to 5 METs, which is consistent with activities such as light yard work, mowing lawn, and brisk walking.  See October 2015 Compensation and Pension Examination note (heart).  However, the examiner determined that the Veteran's dyspnea was multifactorial and in part due to smoking and back pain.  Based on these findings, the examiner concluded that the Veteran's CAD with silent myocardial infarction would have a moderate effect on physical employment and a mild effect on sedentary employment due to dyspnea with exertion.

In May 2017, the Veteran, through his representative, filed an appellate brief in connection with this appeal.  See May 2017 Appellate Brief.  In his brief, the Veteran contended that his service-connected disabilities prevent him from working as an electrical technician, a position that is "very active and requires standing, walking, bending, kneeling, stooping, crouching, crawling, and climbing every day.  The employee must frequently lift and move over 50 pounds."  Id.  The Veteran also reiterated that his education is limited to his GED and training as an electrical technician.  Id.

Upon review of the record, the Board finds that the Veteran's service-connected disabilities, standing alone, are of such severity as to effectively preclude all forms of substantially gainful employment.  In reaching this conclusion, the Board has considered the physical limitations placed by Veteran's service-connected disabilities and his likely inability to perform substantially gainful sedentary work, as evidenced by his limited work and education history. 

The competent and credible evidence of record reflects that the Veteran is unable to engage in physical employment due to his service-connected disabilities, namely his IHD and bilateral varicose veins.  The March 2013 VA examination found that the Veteran's service-connected bilateral varicose veins, alone, would have a severe to profound impact on physical employment due to pain while walking.  The June 2014 and October 2015 VA examinations also found that his varicose veins had a severe impact on physical employment.  The examiners also found that the Veteran's IHD would, alone, have a moderate impact on physical employment.  There is no reason to doubt the credibility of the examiners.  Moreover, the Board finds the Veteran competent to testify to observable symptomatology, including his inability to walk even short distances and to sit or stand for a prolonged period of time without pain.  There is also no evidence to doubt the credibility of the Veteran's reports of symptomatology, particularly as they have been consistent throughout the period of appeal.  

In contrast, the medical record indicates that the Veteran's service-connected disabilities have only a mild impact in following sedentary employment.  However, the Board emphasizes that the purpose of a TDIU is to compensate veterans who are precluded from securing and following substantially gainful employment.  To this end, the Board must not only consider the impact of the Veteran's service-connected disabilities, but also his education and work history in relation to his ability to find substantially gainful employment.  According to his statements of record, the Veteran's occupational history is limited to work as an electrical technician and, prior to that, as an employee for a carnival.  Though there are no details of record regarding his duties as a carnival employee, the Veteran has indicated that his work as an electrical technician was very physical, requiring standing, walking, bending, kneeling, stooping, crouching, crawling, climbing, and lifting 50 pounds on a daily basis.  There is no indication of record that the Veteran has any experience working in a sedentary environment.  Turning to his education, the Veteran reported having obtained a GED and technical training in relation to his work as an electrical technician.  The Veteran denied having obtained any other form of education following the loss of his employment almost 15 years ago.  As he possesses no other work experience or education, the Board finds that the Veteran would unlikely be able to secure and follow substantially gainful employment, even in a sedentary setting, due to his service-connected IHD and bilateral varicose veins.

In sum, the Veteran's credible reports and the VA examinations indicate an inability to perform the physical work for which the Veteran has been trained due to his service-connected IHD and bilateral varicose veins.  In addition, the Veteran's lack of work experience and education indicates an inability to secure and follow substantially gainful employment, even if sedentary.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the requirements for TDIU have been met.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


